Citation Nr: 1615279	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected lumbosacral strain.
 
2.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Detroit, Michigan, RO which continued a 10 percent rating for the Veteran's lumbar spine disorder.  

These issues were previously before the Board in July 2012, when the Board remanded the claims for additional notice, records and VA examinations.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in regards to the Veteran's claims to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Board finds that a remand is necessary to ascertain whether the Veteran has radiculopathy related to his service-connected lumbar spine.

In a 2007 statement, private physician Dr. W. Williams noted that he had been treating the Veteran for many years and recently his back and musculoskeletal pain has been "much more severe, nearly debilitating.  He has required opiates for pain management."  Dr. W. Williams noted that CAT scans showed "significant progression of degenerative changes" similar to that associated with a much older man.  He recommended reduced work.  However, in support of this statement, Dr. W. Williams attached CT scans which noted "mild to moderate degenerative changes" and no disc herniation or significant spinal stenosis.  Additionally, the record does not contain any treatment records from Dr. W. Williams despite the fact that his statement indicated he was the Veteran's physician "for many years."  On remand, the RO should request that the Veteran provide medical releases so that treatment records from Dr. W. Williams may be obtained.

A May 2007 VA examination noted that the Veteran denied a history of numbness or paresthesias, but he did report leg or foot weakness, falls and unsteadiness.  For posture, the examiner wrote "scoliosis."  He had an antalgic gait.  Under abnormal spinal curvatures, the examiner noted the Veteran did not have scoliosis.  His sensory examination was normal except for light touch, which was absent on the bilateral lower extremities.  He was noted to be unable to sense light touch on the bilateral heels and to have decreased sensation to painful stimulation on the plantar surfaces of the feet.  He had hypoactive knee jerks.  His lumbar flexion was to 70 degrees.  He had a positive left Lasegue's sign (straight leg raise/herniated disc).  The examiner noted a Waddell's sign (indicating non-organic or psychological component to chronic low back pain) result of three out of five.  The examiner noted the Veteran reported pain from the shoulder blades up into the head and neck area, and discomfort in the low back.  He was able to heel walk and toe walk, stoop and recover, but he had difficulty with sitting in the chair, bracing the examination table and grimacing with motion of the cervical and lumbar spine.  

During a September 2009 VA examination, the Veteran reported weekly flare-ups of moderate severity which would last for hours.  He had no incapacitating episodes, used no devices or aids, and had no limitation to walking.  He had a normal posture and gait on evaluation.  He did have objective spasm and pain with motion.  His spasm was not severe enough to be responsible for abnormal gait or spinal contour.  He had a normal sensory examination and a normal reflex examination with the exception of hypoactive knee and ankle jerks bilaterally.  He had forward flexion to 65 degrees.  The examiner diagnosed thoracolumbar degenerative disc disease with radiculopathy.  

A November 2010 VA treatment record included the Veteran's complaint of constant pain in the left leg for about 9 months.  The pain extended from the buttock, down the posterior thigh, shin and calf to the dorsum of the left foot and was worse when he stands.  He had "relatively mild" low back pain, but "had an episode of back pain since 1994, two to three times a week lasting all day."  He felt that his left leg was weak.  He also reported occasional diffuse numbness and tingling in the left leg.  The sensory evaluation was within normal limits for pin, light touch, pressure, joint, position, vibration and perianal testing.  

A December 2010 VA physical therapy consultation included a complaint of current pain score of 9 out of 10.  His pain lasted greater than three months, was constant, but of variable intensity.  His sensation was within functional limits for light touch, sharp and dull, in all dermatome levels in the left leg.  He had normal reflexes at the ankles and hypoactive reflexes at the knees.   He was negative for any dermatome-level sensory deficits.  He had positive slump and straight leg raise tests.  His range of motion included flexion to 45 degrees.

During June 2012 VA treatment for diverticulitis the Veteran was noted to have an unsteady gait due to his back pain, and he reported using a walker at home.

In March 2013, the Veteran reported that his back pain is now worse, as when he sits it causes "numbness in his legs and other types of radicular pattern."  His symptoms of numbness were noted to "sound" radicular, and to be positional in nature.

The Veteran was last afforded a VA examination in April 2013.  He had forward flexion to 85 degrees, with no objective evidence of painful motion.  There was no additional limitation of range of motion, functional loss or functional impairment following repetitive testing.  His deep tendon reflexes were normal, his sensory examination was normal, and his straight leg raise tests were negative.  He was noted to not have any radicular pain or other signs and symptoms due to radiculopathy.  The examiner noted the Veteran did not have any other neurological abnormalities or findings related to his spine.  

The Veteran's claim of entitlement to TDIU is inextricably intertwined with his claim for an increased rating for his lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are " inextricably intertwined " when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide medical releases for treatment records related to his spine disability from Dr. William Williams for the appeal period.

2.  Ongoing VA records should be added to the file, to include those dated from May 2014 to the present.

3.  After the above development has been completed, schedule the Veteran for a VA spine examination.  The examiner must review the Veteran's record, including this REMAND.  

In addition to interviewing and examining the Veteran, the examiner is asked to address:

(a) The current severity of the Veteran's lumbar spine disability, to include the impact it has on his ability to work.

(b) Whether the Veteran suffers from radiculopathy, or other neurological impairment, related to his lumbar spine disorder.  The examiner should note the September 2009 VA examination report's indication of radiculopathy, and the March 2013 podiatry record noting the Veteran's symptoms "sounded" like radiculopathy. 

(c) Whether any symptoms or signs related to the Veteran's lumbar spine disorder are non-organic or psychological.  The examiner should note the May 2007 VA examination's findings regarding Wendell's signs.

All necessary testing should be completed, to include neurological and other sensory testing.  The complete rationale for any opinions expressed should be provided.

4.  Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the supplemental statement of the case (SSOC) was issued.  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a SSOC.  After the Veteran and his representative have been given time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).















	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


